Issuer Free Writing Prospectus Relating to Preliminary Prospectus Dated June 15, 2007 Filed Pursuant to Rule 433 Registration Statement Nos. 333-141366 and 333-141366-01 June 22, 2007 STATEMENT REGARDING THIS FREE WRITING PROSPECTUS: RSB BondCo LLC (the "Issuing Entity") and Baltimore Gas and Electric Company (“BGE”), the depositor, sponsor and initial servicer, have filed a Registration Statement on Form S-3, as amended (the “Registration Statement”) (File Nos. 333-141366 and 333-141366-01), with the Securities and Exchange Commission (the “SEC”) for the offering to which this communication relates.Before you invest, you should read the prospectus and prospectus supplement in the Registration Statement and other documents BGE and the Issuer have filed with the SEC for more complete information about BGE and the Issuer and this offering.You may get these documents for free by visiting EDGAR on the SEC website at www.sec.gov.You can also obtain copies of the registration statement from the SEC upon payment of prescribed charges, or you can examine the registration statement free of charge at the SEC’s offices at 100F Street, N.E., Washington, D.C. 20549.Alternatively, you may request the prospectus and prospectus supplement by calling Barclays Capital Inc. toll free at 1-888-227-2275, Citigroup Global Markets Inc. toll free at 1-800-831-9146, Greenwich Capital Markets, Inc. toll free at 1-866-884-2071 or Morgan Stanley & Co. Incorporated toll free at 1-866-718-1649. RSB BONDCO LLC Issuing Entity BALTIMORE GAS AND ELECTRIC COMPANY Depositor, Sponsor and Initial Servicer PRICING TERM SHEET $623,200,000 Rate Stabilization Bonds, Series A Syndicate: Joint Managers – Barclays Capital Inc., Citigroup Global Markets Inc., Greenwich Capital Markets, Inc. and Morgan Stanley & Co. Incorporated. Expected Ratings* (Moody's/S&P/Fitch): Aaa/AAA/AAA. Expected Settlement: June 29, 2007, flat. Timing: Priced. Tranche Principal Amount Offered Weighted Average Life (years) Scheduled Maturity Date Number of Scheduled Semi-Annual Payments Swap Spread Yield Coupon Priceto Public A-1 $284,000,000 2.99 10/1/2012 10 1 5.469% 5.47% 99.97507% A-2 $220,000,000 6.99 4/1/2016 8 6 5.723% 5.72% 99.95281% A-3 $119,200,000 9.27 4/1/2017 3 8 5.825% 5.82% 99.93340% EXPECTED AMORTIZATION SCHEDULE OUTSTANDING PRINCIPAL BALANCE PER TRANCHE Payment Date Tranche A-1 Tranche A-2 Tranche A-3 Settlement Date $284,000,000 $220,000,000 $119,200,000 4/1/2008 $250,741,286 $220,000,000 $119,200,000 10/1/2008 $225,198,598 $220,000,000 $119,200,000 4/1/2009 $198,590,708 $220,000,000 $119,200,000 10/1/2009 $171,674,318 $220,000,000 $119,200,000 4/1/2010 $143,549,922 $220,000,000 $119,200,000 10/1/2010 $115,131,815 $220,000,000 $119,200,000 4/1/2011 $85,457,334 $220,000,000 $119,200,000 10/1/2011 $55,423,848 $220,000,000 $119,200,000 4/1/2012 $24,142,900 $220,000,000 $119,200,000 10/1/2012 $0 $212,419,156 $119,200,000 4/1/2013 $0 $179,418,862 $119,200,000 10/1/2013 $0 $145,855,662 $119,200,000 4/1/2014 $0 $110,970,180 $119,200,000 10/1/2014 $0 $75,433,398 $119,200,000 4/1/2015 $0 $38,549,788 $119,200,000 10/1/2015 $0 $925,060 $119,200,000 4/1/2016 $0 $0 $81,127,235 10/1/2016 $0 $0 $41,269,298 4/1/2017 $0 $0 $0 * A security rating is not a recommendationto buy, sell, or hold securities and should be evaluated independently of any other rating.The rating is subject to revision or withdrawal at any time by the assigning rating organization. 2
